Criminal prosecution tried upon indictment charging defendant with an assault with a deadly weapon, with intent to kill one James Haywood.
Verdict: Guilty of assault with a deadly weapon. Judgment: To be confined in the common jail of Scotland County and assigned to work for a period of two years, as provided by law.
The defendant appeals, assigning error.
We have carefully considered the exceptions presented, and do not find any of sufficient merit to justify interferences with the verdict below.
No error.